Citation Nr: 1631125	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right and left knee arthritis.   

2.  Entitlement to service connection for left leg numbness/radiculopathy, to include as secondary to the service-connected right and left knee arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1969 to May 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A claim for service connection for a low back disorder and resultant left leg numbness was received in November 2007.  In October 2012 and December 2015, the Board remanded the issues on appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Low Back Disorder and Left Leg Numbness

Pursuant to the December 2015 Board remand instructions, the Veteran was afforded a VA examination in March 2016 to assist in determining the nature and etiology of the low back disorder and left leg numbness/radiculopathy, to include as secondary to the service-connected right and left knee arthritis.  The March 2016 VA examiner opined that the Veteran's lumbar spine degenerative joint disease, status post laminectomy, L4-5 spondylosis, foraminal stenosis, and herniated nucleus pulposus with residual left lower extremity L4-5 radiculopathy is less likely as not proximately due to, the result of, or aggravated by the service-connected right or left knee disabilities.  While providing rationale for why the lower back disabilities with left leg radiculopathy were not caused by the service-connected right and left knee disabilities, the March 2016 VA examiner did not provide rationale for why these disabilities were not aggravated by the right and left knee disabilities.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the low back disabilities with left leg radiculopathy.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the claims file to be reviewed by the VA examiner who prepared the March 2016 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current low back disabilities and left leg radiculopathy.  The claims file should be provided to the examiner.  The VA examiner should offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that the low back disabilities or left leg radiculopathy were aggravated (permanently worsened in severity beyond a natural progression) by the service-connected right and left knee arthritis?  The VA examiner should note that the lack of direct causation does not in and of itself answer the question of whether a disability was aggravated by a service-connected disability.

2.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




